          Case 3:18-cv-05945-VC Document 161-2 Filed 02/05/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION

 SOCIAL TECHNOLOGIES LLC, a Georgia                    )   CASE NO.: 3:18-cv-05945-VC
 limited liability company,                            )
                                                       )
                 Plaintiff,                            )   [PROPOSED] ORDER GRANTING APPLE
                                                       )   INC.’S ADMINISTRATIVE MOTION TO
         vs.                                           )   FILE UNDER SEAL RE MOTION FOR
                                                       )   ATTORNEYS’ FEES
 APPLE INC., a California corporation,                 )
                                                       )
                 Defendant.                            )
                                                       )


       Before the Court is Apple Inc.’s (“Apple”) Administrative Motion to File Under Seal (“Motion to

Seal”) relating to portions of the Declaration of Dale Cendali and Exhibit 1 attached thereto filed in

connection with Apple’s Motion for Attorneys’ Fees, which identify Apple’s attorneys’ fees, the billing

rates of Kirkland & Ellis LLP, and the billing rates of contract attorneys from a third-party vendor.

       The Court has reviewed the sealing motion and the Declaration of Dale Cendali submitted in

support. The Court finds that Apple has articulated good cause to seal portions of the Declaration of Dale

Cendali filed in connection with Apple’s Motion for Attorneys’ Fees. Apple’s Motion to Seal is granted.

IT IS SO ORDERED.


                                                   1
[PROPOSED] ORDER GRANTING ADMINISTRATIVE                                      CASE NO. 3:18-cv-05945-VC
MOTION TO FILE UNDER SEAL
         Case 3:18-cv-05945-VC Document 161-2 Filed 02/05/20 Page 2 of 2




Dated this ____ day of ___________, 2020


                                               _________________________________
                                               HONORABLE VINCE CHHABRIA
                                               United States District Judge




                                           2
[PROPOSED] ORDER GRANTING ADMINISTRATIVE                          CASE NO. 3:18-cv-05945-VC
MOTION TO FILE UNDER SEAL
